Digitally signed by
                                                                            Reporter of
                                                                            Decisions
                                                                            Reason: I attest to
                            Illinois Official Reports                       the accuracy and
                                                                            integrity of this
                                                                            document
                                   Appellate Court                          Date: 2021.02.01
                                                                            14:19:15 -06'00'




                 Thai v. Triumvera 600 Naples Court Condominium Ass’n,
                                2020 IL App (1st) 192408



Appellate Court         MATTHEW THAI and TUYETHA DINH, Individually and as Next
Caption                 Friends of J.T., a Minor, Plaintiffs-Appellants, v. TRIUMVERA 600
                        NAPLES COURT CONDOMINIUM ASSOCIATION, an Illinois
                        Not-for-Profit Corporation; JASON NEUBERGER; MARGARET
                        HOCK; THOMAS BYRNE; MICHELE ROSE; TRACY HOBAN;
                        and JUELE BLANKENBURG, Defendants-Appellees.



District & No.          First District, Fourth Division
                        No. 1-19-2408



Filed                   June 25, 2020



Decision Under          Appeal from the Circuit Court of Cook County, No. 17-L-8840; the
Review                  Hon. Allen P. Walker and the Hon. Thomas J. Lipscomb, Judges,
                        presiding.



Judgment                Reversed and remanded.


Counsel on              Michael Lee Tinaglia and Brian J. Olszewski, of Law Offices of
Appeal                  Michael Lee Tinaglia Ltd., of Park Ridge, for appellants.

                        Janelle A. Dixon, of Kovitz Shifrin Nesbit, P.C., of Mundelein, for
                        appellees.
     Panel                     JUSTICE REYES delivered the judgment of the court, with opinion.
                               Presiding Justice Gordon and Justice Lampkin concurred in the
                               judgment and opinion.


                                               OPINION

¶1         Plaintiffs Matthew Thai, Tuyetha Dinh, and J.T., one of their four minor children
      (collectively, plaintiffs), filed a six-count amended complaint against the Triumvera 600
      Naples Court Condominium Association (association) and its board members, Jason
      Neuberger, Margaret Hock, Thomas Byrne, Michele Rose, Tracy Hoban, and Juele
      Blankenburg (collectively, the board), alleging, inter alia, breach of fiduciary duty,
      defamation, invasion of privacy, and violations of the Illinois Human Rights Act (Act) (775
      ILCS 5/1-101 et seq. (West 2016)) for familial status discrimination, national origin
      discrimination, and retaliation. These counts were based on plaintiffs’ allegations that they
      endured severe emotional distress and harassment from the association and its board members
      due to their Vietnamese national origin and familial status. The trial court granted summary
      judgment in favor of defendants on plaintiffs’ claims under the Act. The matter then proceeded
      to trial on the counts for breach of fiduciary duty, defamation, invasion of privacy. The jury
      returned a verdict in favor of plaintiffs on the defamation and invasion of privacy counts
      against the association in the amount of $60,000 plus costs.
¶2         On appeal, plaintiffs claim that the trial court erred in granting summary judgment in favor
      of defendants on the retaliation count. According to plaintiffs, the association filed a lawsuit
      in chancery against them in retaliation after learning that plaintiffs had filed a charge under the
      Act with the Illinois Department of Human Rights (IDHR). Plaintiffs further assert that while
      defendants did set forth a legitimate nondiscriminatory reason for filing the chancery action,
      namely that they did so in order to enforce the terms of the association’s governing documents
      and to ensure that plaintiffs’ unit was in good repair and had proper flooring, the evidence
      demonstrated that a genuine issue of material fact existed as to whether this legitimate
      nondiscriminatory reason was pretext for a retaliatory motive. Plaintiffs thus conclude that the
      trial court erred in granting summary judgment in defendants favor on this count. For the
      reasons that follow, we reverse the decision of the trial court and remand the matter for further
      proceedings.

¶3                                         BACKGROUND
¶4        According to the pleadings, depositions, and affidavits filed in this matter, Thai was the
      record owner of 600 Naples Court, Unit 308, in Glenview, Illinois. He resided therein with his
      wife, Dinh, and his four minor children from 2014 until October 2017. In 2015, certain
      neighbors complained to the board about the children playing and making noise. Plaintiffs
      attended a subsequent board meeting and, based on that conversation, instituted some measures
      to reduce the impact of their children living in a condominium setting. Namely, plaintiffs
      imposed specific disciplinary rules for the children and installed thick foam padding in the area
      of Unit 308 where the children would play and installed carpeting in the bedroom.
      Subsequently, plaintiffs received no adverse communications or complaints from the
      association regarding noise violations in 2016.

                                                   -2-
¶5          In January 2017, Neuberger became the board president. Neuberger was the owner of Unit
       208 which was situated directly below plaintiffs’ unit. Beginning from the time Neuberger
       assumed the presidency, and continuing until plaintiffs moved out, Neuberger engaged in what
       plaintiffs alleged was a pattern of harassing and disparate treatment against them and their
       children, which included frequent pounding on their door and their floor.
¶6          Then, in January 2017, the association posted minutes of its January 10, 2017, board
       meeting wherein plaintiffs’ children were referred to as “serial noise violators” and stated,
       “Legal action will need to be taken if this is not remedied in the near future.” On January 25,
       2017, Neuberger issued a “warning letter from the Board” to Unit 308 complaining that
       “excessive and consistently disturbing noise *** comes from your unit.”
¶7          Later that month, the association shut the water off in the building to clean the pipes. As a
       result of this plumbing work, plaintiffs’ unit flooded and their kitchen sink became inoperable.
       Plaintiffs contacted the association requesting that the issue be corrected. A plumbing
       contractor hired by the association addressed the issue but, unbeknownst to plaintiffs and
       without their consent, photographs were taken of their unit which demonstrated it was in
       disarray with unwashed pots, pans, and dishes on the counter and boxes piled up around the
       room. Plaintiffs alleged that these photographs were taken at the behest of Neuberger and the
       association. These photographs resulted in the association having its legal counsel send Thai a
       letter referencing the photographs and requesting that Unit 308 be cleaned and thereafter
       inspected by the association. Subsequent to its board meeting held on February 14, 2017, the
       association publicly posted the minutes, which specifically referenced Unit 308 and stated,
       “The excessive debris in the unit (documented by the plumber’s photos during a repair) is a
       potential DCFS issue also. Action on this concern is suggested if we do not receive cooperation
       on the noise and debris.” Two days later, plaintiffs received a “ ‘notification of a suspected
       child abuse and/or neglect’ from the Illinois Department of Children and Family Services
       [(DCFS)].” As a result of this report, plaintiffs were investigated by DCFS. Ultimately, DCFS
       determined the report was unfounded.
¶8          On April 11, 2017, a board meeting was held wherein the defendants discussed and
       approved three $50 fines against Unit 308. The fines were for excessive noise, moving out in
       contravention of the rules and regulations, and failure to allow the association to inspect the
       condition of the unit. At that time, the rules and regulations provided that, upon being fined,
       the unit owner shall receive written notice as well as information on a hearing and appeal. The
       notice was deemed properly served on the unit owner when deposited in the U.S. mail. On
       April 12, 2017, Neuberger and the board secretary Rose worked together to draft the notice to
       Thai that provided that the hearing would take place at the next board meeting on April 25,
       2017. It is unclear from the record the manner in which Thai was provided service of the notice.
¶9          In a text message exchange on April 20, 2017, Rose and Neuberger discussed
       proper service of the notice and expressed concern over whether Unit 308 received proper
       notice. They determined that if Thai did not attend the hearing, they would reissue the notice
       in accordance with the rules and regulations. Specifically, Neuberger stated, “we rewrite the
       letter for the next meeting and mail it *** give him another opportunity and do it by the book.”
       Thai did not receive the notice and therefore did not appear at the board meeting on April 25,
       2017.
¶ 10       Meanwhile, prior to the last board meeting, on April 21, 2017, plaintiffs had filed a charge
       with the IDHR alleging the association and its board members discriminated against them

                                                   -3-
       based on their national origin and familial status. The association was notified of the charge
       through their counsel on April 26, 2017. On May 4, 2017, Neuberger sent an e-mail to the
       board members in which he stated the following:
                “They are 100% wrong and have zero evidence of their slanderous false accusations of
                discrimination. The idea that the part at fault (308) can file a false complaint and place
                our board on the defensive is laughable. They have zero evidence and I plan on moving
                forward with our lawyer. I feel time is of the essence. They have not perfected (signed)
                their complaint yet, and we have a case per our lawyer and overwhelming support of
                the board to address this legally.”
       At the May 9, 2017, board meeting, the board voted to initiate the chancery lawsuit against
       plaintiffs.
¶ 11        Thereafter, on June 7, 2017, the chancery action was filed. In this cause of action, the
       association sought injunctive relief in the form of cleaning and the installation of adequate
       soundproofing material beneath the flooring of Unit 308. The association further sought the
       recovery of the $150 in fines as well as attorney fees.
¶ 12        In August 2017, plaintiffs filed the six-count complaint at issue here against defendants in
       law division alleging breach of fiduciary duty, defamation, invasion of privacy, national origin
       discrimination under the Act, familial status discrimination under the Act, and retaliation under
       section 6-101(A) of the Act (id. § 6-101(A)). Plaintiffs later amended their complaint to add
       their minor son, J.T., as a plaintiff.
¶ 13        Defendants answered the complaint and later filed a motion for summary judgment.
       Pertinent to this case, defendants argued that summary judgment should be granted in their
       favor on count VI of plaintiffs’ complaint. Defendants maintained that plaintiffs could not
       establish one of the elements of a prima facie case of retaliation, namely a causal link between
       the chancery action and the filing of the IDHR charge. Regardless, defendants asserted that
       they had a legitimate nondiscriminatory reason for filing the chancery action; the association
       had a fiduciary duty to enforce its rules and regulations to ensure that Unit 308 was in good
       repair and had proper flooring.
¶ 14        In response, plaintiffs argued that defendants had no intention of filing the chancery lawsuit
       until after they had made the IDHR charge. While plaintiffs acknowledged that defendants
       articulated a legitimate nondiscriminatory reason for filing the chancery lawsuit, plaintiffs
       maintained this was merely a pretext. Plaintiffs supported this position with evidence from the
       record that (1) Neuberger and Rose admitted they did not provide Thai with proper notice of
       the hearing on the fines issued and intended on resending him proper notice in accordance with
       the association’s rules and regulations if he failed to attend the hearing but upon learning of
       the IDHR charge abandoned that plan and filed the chancery action instead; (2) Neuberger’s
       e-mail of May 4, 2017, demonstrated the board’s intent to take the offensive after being put on
       the defensive by the IDHR charge; and (3) the association’s actions in the chancery lawsuit
       demonstrated the suit was filed in retaliation where the association did not attempt to seek to
       inspect Unit 308 until 10 months after the chancery suit was filed.
¶ 15        In reply, defendants asserted that plaintiffs could not prove that the association’s actions
       were pretextual because the undisputed evidence demonstrated that Unit 308 was in grave
       disrepair, which constituted a violation of the association’s governing documents. According
       to defendants, these violations made it absolutely necessary for the association to initiate
       litigation in order to protect its membership.

                                                    -4-
¶ 16       The depositions of the board members were included with the motion for summary
       judgment. Neuberger, president of the board in 2017, testified as follows. He currently resides
       in Unit 208 of 600 Naples Court, which is directly below plaintiffs’ Unit 308. From the time
       plaintiffs moved into the building in 2014, he would hear the footsteps of the children running
       back and forth between the hours of 10 p.m. and 2 a.m. multiple times a week. In 2016, he
       would knock on the ceiling and the noise would abate. However, in the latter half of 2016, his
       knocks would go unanswered and the noise would continue. He never made a formal complaint
       to the board about what he deemed to be excessive noise. According to Neuberger, other
       residents such as Anna Moscicak and Andrea Miller complained about the noise coming from
       Unit 308 in 2015 or 2016.
¶ 17       In January 2017, Neuberger became board president. He could not recall what was said
       about Unit 308 during the January 2017 board meeting, but thereafter, on January 25, 2017,
       Neuberger sent Unit 308 a warning letter about the excessive noise. Neuberger testified he
       mailed the certified letter through the U.S. mail. He further testified that between January 2017
       and April 2017 he called the police three times regarding the excessive noise. The police,
       however, did not hear any excessive noise coming from Unit 308.
¶ 18       According to Neuberger, near the end of January 2017, a plumbing contractor took
       photographs of Unit 308. Neuberger testified he did not authorize the plumber to take
       photographs of Unit 308, but he did show these photographs to the other board members. Upon
       viewing these photographs, Neuberger became concerned for the children residing therein, “it
       was conveyed to me by [the plumbers] that [the unit] was quite gross and that it could have
       been hazardous for children to live in that environment and that also there’s a potential risk to
       the building that infestation might occur.”
¶ 19       After receiving this information, Neuberger reached out to the association’s legal counsel
       and asked them to prepare a letter to Thai about the condition of his unit. Counsel forwarded
       Thai a letter on February 8, 2017. The letter advised Thai that “[t]he condition of your unit is
       of grave concern to the Board based upon the fact that it may be both a health and safety hazard
       for yourself and the other residents of the building.” The letter further indicated the board’s
       concern that “the condition of your unit may promote bugs or other vermin in and around your
       unit.” The letter recited the association’s declaration that provided Thai keep his unit “in good
       condition and repair.” Accordingly, the Board “demanded” that he take the steps necessary to
       ensure the unit is cleaned and organized appropriately. Thai was given notice that the work on
       his unit be performed within seven days of the date of the letter “to avoid further action by the
       Board” and that he must thereafter submit to an inspection of his unit. The letter stated that if
       this directive was not complied with, “the Board has the authority to enter your unit and
       perform the cleaning of your unit and all costs will be charged back to you accordingly. The
       Board also has the authority to assess a fine against you for each and every day that this
       condition remains and the violation has not been cured.” In closing, the letter provided that,
       “[y]our cooperation is anticipated in order to avoid further legal action by the Association.”
¶ 20       Neuberger also testified about the April 2017 board meeting wherein the board discussed
       assessing fines against Unit 308. These fines were for noise, moving-out in contravention of
       the association’s rules and regulations, and failure to allow them to inspect the unit. According
       to Neuberger, “I’m not really trying to punish people with fines. I’m trying to get their
       attention, so I usually err towards the smallest possible fine, which is I believe is [sic] $50, and
       usually whenever we’re fining somebody, it’s usually just to get them to come to a board

                                                    -5-
       meeting to address an issue we have with them.” When directly asked whether it was his
       contention that he wanted to issue the fines against Unit 308 because he wanted to get their
       attention, Neuberger replied, “Well, they had—they had been ignoring us, and we—that’s a
       tool we utilize to get the building’s business done.” Neuberger further testified that “[m]y
       intention was to solve these issues.” Throughout his deposition, Neuberger emphasized
       wanting to have a “neighborly discussion” with Thai, and Neuberger later testified that, “[t]he
       issuing of fines was purely to get some kind of attention from them to, you know, come
       together as neighbors and fix the issues. That was always my intention.”
¶ 21        Neuberger then testified regarding the letter he and Rose drafted to Thai regarding the fines
       and the hearing before the board. According to Neuberger, the purpose of the letter was to give
       Thai notice of the fines and the hearing date of April 25, 2017. He could not recall who was
       responsible for providing Thai with the letter. While he acknowledged that the rules and
       regulations required letters to unit owners be served through the U.S. mail, Neuberger could
       not recall if the April 25, 2017, letter to Thai was forwarded in that manner.
¶ 22        Neuberger also testified regarding a text message exchange he had with Rose on April 20,
       2017, regarding the letter to Thai. The messages included a photograph of the notice
       requirements as set forth in the rules and regulations. In the text message exchange, Neuberger
       stated that the letter was not mailed to Thai. Neuberger then texted, “If he does not show, we
       rewrite the letter for the next meeting and mail it, give him another opportunity and do it by
       the book.” When asked about this statement, Neuberger admitted that it appears he was
       concerned about not having provided proper notice to Thai pursuant to the rules and
       regulations.
¶ 23        Regarding plaintiffs’ IDHR charge, Neuberger testified he learned of the charge on April
       26, 2017, and sent an e-mail to the other board members regarding the charge that same day.
       According to Neuberger, he was not angry to learn of the charge, but was frustrated by the
       situation. Thereafter, Neuberger sent the May 4 e-mail to the board. According to Neuberger,
       the nature of the May 4 e-mail was to “gauge the support for taking actions against the Thais.”
       Neuberger did not feel that filing the chancery action would give the board leverage against
       plaintiffs in the IDHR charge.
¶ 24        Neuberger could not recall the discussion with the board about initiating chancery litigation
       against Thai at the May 9, 2017, meeting. When asked if he agreed that the board voted to
       initiate litigation against the Thais as a result of having learned that the Thais initiated a
       discrimination charge with the IDHR, Neuberger responded, “Absolutely not, but it was taken
       into account amongst a laundry list of other things.” Neuberger could not recall discussing
       filing suit in chancery against Thai prior to the filing of the IDHR charge.
¶ 25        Blackenburg testified at her deposition to the following. At the time of the incident at issue,
       she had resided at 600 Naples Court for 28 years and served on the board in one capacity or
       another for eight years. At the time relevant to this lawsuit, she served as a director.
       Blackenburg testified that she had never personally heard any noise coming from Unit 308;
       however, Neuberger did complain to the board about the noise. She could not recall anyone
       else complaining. She also could not recall any further details about any of the board meetings
       or board actions relevant to this case. She offered no testimony regarding the intentions of the
       board in initiating the chancery litigation nor did she make any mention of the board discussing
       filing a lawsuit against plaintiffs. Blankenburg further testified that it was not common for the


                                                    -6-
       board to initiate litigation and that she could not recall another instance where the board sued
       a member of the association.
¶ 26       Thomas Byrne, a member of the board, testified at his deposition that no formal complaints
       were initiated against Unit 308 regarding a noise violation and he has never personally heard
       any excessive noise emanating from Unit 308. He offered no testimony regarding the board’s
       intention to file suit against plaintiffs.
¶ 27       Michele Rose, the board secretary in 2017, testified that she had resided at 600 Naples
       Court for 30 years. During the time plaintiffs resided at 600 Naples Court, she did not
       personally hear any excessive noise coming from their unit.
¶ 28       After the April 11, 2017, board meeting, Rose worked with Neuberger to draft the fine
       violation letter. In regard to drafting the letter, Rose testified about her April 20, 2017, text
       message conversation with Neuberger. According to Rose, the text messages indicated that if
       plaintiffs did not appear at the April 25, 2017, board meeting then a new letter advising them
       of the fine and a new hearing date would be mailed to them in accordance with the association’s
       rules and regulations.
¶ 29       Rose also testified that, with the permission of the board, she recorded their meetings on a
       tape recorder so she could later create the board meeting minutes. Numerous cassette tapes
       were turned over to plaintiffs in discovery that involved the pertinent time period (January to
       May 2017). Attached to this record on appeal was the transcript of the April 11, 2017, board
       meeting. During that meeting, comments were made that, despite letters being sent to plaintiffs
       from the association’s legal counsel, plaintiffs had not allowed anyone from the board to enter
       their unit and therefore the board would move forward with certain fines. 1 Other comments
       were made that indicated that certain board members hoped plaintiffs would move out of the
       building. As one board member stated, “[o]h, believe me. They’re—listen, if they can’t stay
       up and if they have to worry about the cops being called on them—every evening after 10:00,
       yes, they will move. And that’s the whole point.” A board member further stated, “[t]he idea
       of the fine is to push them to come to *** set up a hearing so we can talk to them” and indicated
       that the board would waive the fine if plaintiffs moved from the building.
¶ 30       Tracy Hoban, a member of the board, testified at her deposition that when she was president
       of the association in 2016 no noise complaints were brought against Unit 308. She further
       testified that she had no personal knowledge of excessive noise in Unit 308 and she was
       unaware of any complaints regarding Unit 308, aside from Neuberger’s.
¶ 31       Hoban also testified regarding board rules and regulations. According to Hoban, formal
       complaints against a unit are put in writing with a copy sent to the unit involved. Then the
       owners of the unit are provided with the opportunity to attend a board meeting wherein the
       issue would be discussed. She further testified that, “The way fines work is we give a warning
       and if the problem is rectified then no more action is taken. If the problem persists, then we
       escalate to fines.”


           1
            We observe that defendants moved to have the board meeting transcripts stricken from the record,
       alleging the voices of the participants were not authenticated. The trial court took this motion with the
       motion for summary judgment but did not rule on the motion, and defendants never obtained a ruling
       on this motion. Despite this fact, we will not identify the individual board members when discussing
       these transcripts, as a determination regarding the voice authentication is better suited for the trial court.

                                                         -7-
¶ 32       Hoban additionally testified that when she learned of plaintiffs’ IDHR charge on April 26,
       2017, she and the board were surprised. At that time, she believed the correct course of action
       was to contest the IDHR charge, as she strongly believed that defendants did not discriminate
       against plaintiffs based on their national origin or familial status. She further stated that the
       association “su[ed] in chancery to protect themselves.” Hoban, however, clarified that the May
       9, 2017, vote to initiate litigation was not unanimous, as one board member, Anna Moscicak,
       expressed that she would prefer to wait to litigate because plaintiffs were moving. When asked
       directly by plaintiffs’ counsel whether she voted in favor of initiating litigation because
       plaintiffs stated they were filing a complaint with the IDHR Hoban responded, “Correct.”
       However, later in her testimony when Hoban was asked whether the chancery suit was initiated
       because of retaliation against plaintiffs, Hoban responded, “No.”
¶ 33       In her deposition, board member Margaret Hock testified that she never personally heard
       excessive noise coming from Unit 308 and she could not recall Moscicak complaining about
       the noise during the January 2017 board meeting. Hock further testified that Neuberger was
       pressuring Moscicak during that meeting and ultimately Moscicak said she did not want her
       name included in the minutes on this issue. According to Hock, there was no proof of excessive
       noise coming from Unit 308 because the only person who complained was Neuberger. Hock
       could also not recall the board voting to initiate the chancery lawsuit against plaintiffs. She
       could also not recall ever thinking that it would be a good idea for the board to initiate litigation
       against plaintiffs. According to Hock, she did not agree with the board’s decision to file a
       lawsuit against plaintiffs because “they really were not doing damage or anything to the
       complex. *** The only *** person [(]that was Jason[)] that was complaining about it. There
       was nobody else complaining against that family in the whole building.” In addition, when
       asked if she was aware of any talks to initiate a lawsuit against the plaintiffs before, Hock
       replied, “I do not really recall discuss[ing] that at the meeting.”
¶ 34       After the matter was fully briefed and argued, the trial court granted defendants’ motion
       for summary judgment as to the counts under the Act (counts IV through VI). Specifically, in
       regard to count VI, the trial court found “the evidence plaintiffs present to establish the filing
       of the Chancery lawsuit was a pretext is insufficient” and that the evidence “does not support
       a conclusion that the Chancery lawsuit was filed as a retaliatory measure after plaintiffs filed
       their IDHR complaint.”
¶ 35       Plaintiffs moved for the trial court to reconsider granting summary judgment as to count
       VI or, in the alternative, requested the trial court find the matter final and appealable pursuant
       to Illinois Supreme Court Rule 304(a) (eff. Mar. 8, 2016). The trial court ultimately denied
       both plaintiffs’ motion to reconsider and their request for Rule 304(a) language. The matter
       then proceeded to a jury trial on counts I through III, with the jury returning a judgment in
       favor of plaintiffs on the defamation and invasion of privacy counts against the association.
       The jury awarded plaintiffs $60,000 (representing emotional distress damages) plus costs. This
       appeal followed.

¶ 36                                          ANALYSIS
¶ 37                                      Standard of Review
¶ 38      A motion for summary judgment is properly granted only where the pleadings, depositions,
       admissions, and affidavits establish that no genuine issue of material fact exists and that the
       moving party is entitled to judgment as a matter of law. 735 ILCS 5/2-1005(c) (West 2016);

                                                     -8-
       Herman v. Power Maintenance & Constructors, LLC, 388 Ill. App. 3d 352, 359-60 (2009). “In
       determining whether a genuine issue as to any material fact exists, a court must construe the
       pleadings, depositions, admissions, and affidavits strictly against the movant and liberally in
       favor of the opponent.” Adams v. Northern Illinois Gas Co., 211 Ill. 2d 32, 43 (2004). Material
       facts are facts that might affect the outcome of the case under the applicable substantive law.
       GreenPoint Mortgage Funding, Inc. v. Hirt, 2018 IL App (1st) 170921, ¶ 17. Summary
       judgment should not be entered where material facts are disputed, or where the material facts
       are undisputed but reasonable persons might draw divergent inferences from those facts.
       Adams, 211 Ill. 2d at 43. In reviewing a trial court’s grant of summary judgment, we do not
       assess the credibility of the testimony presented but, rather, determine only whether the
       evidence presented was sufficient to create an issue of material fact. Nguyen v. Lam, 2017 IL
       App (1st) 161272, ¶ 19. We review the grant of summary judgment de novo. Adams, 211 Ill.
       2d at 43. A de novo review entails performing the same analysis a trial court would perform.
       Khan v. BDO Seidman, LLP, 408 Ill. App. 3d 564, 578 (2011).
¶ 39       In addition, summary judgment is a drastic means of disposing of litigation and should be
       entered only when the right of the moving party is clear and free from doubt. Gilbert v.
       Sycamore Municipal Hospital, 156 Ill. 2d 511, 518 (1993). A defendant moving for summary
       judgment, as is the case here, may meet the initial burden of production either by affirmatively
       showing that some element of the case must be resolved in the defendant’s favor or by
       demonstrating the absence of evidence supporting the plaintiff’s position on one or more
       elements of the cause of action. Hutchcraft v. Independent Mechanical Industries, Inc., 312 Ill.
       App. 3d 351, 355 (2000). The plaintiff is not required to prove his or her case at the summary
       judgment stage; in order to survive a motion for summary judgment, one must present a factual
       basis that would arguably entitle him or her to a judgment. Robidoux v. Oliphant, 201 Ill. 2d
       324, 335 (2002). “On appeal, this court will affirm the trial court’s decision to grant summary
       judgment only if, after scrutinizing the record, we are absolutely convinced there is no genuine
       issue as to any material fact and that the movant was, indeed, entitled to judgment as a matter
       of law.” Thompson v. Platt, 116 Ill. App. 3d 662, 664 (1983).

¶ 40                           Retaliation Under Section 6-101(A) of the Act
¶ 41        At issue here is count VI of plaintiffs’ amended complaint that alleged retaliation under the
       Act. Specifically, the Act provides that “[i]t is a civil rights violation for a person, or for two
       or more persons to conspire, to *** [r]etaliate against a person because he or she has opposed
       that which he or she reasonably and in good faith believes to be unlawful discrimination ***
       because he or she has made a charge *** under this Act.” 775 ILCS 5/6-101(A) (West 2016).
       Once a person has filed a charge of discrimination under the Act, regardless of the disposition
       of that charge and regardless of whether that charge is meritorious, that person is protected
       from retaliation for bringing that charge. Dana Tank Container, Inc. v. Human Rights Comm’n,
       292 Ill. App. 3d 1022, 1025 (1997).
¶ 42        Although the Act is an Illinois statute, in assessing such claims, we are guided not only by
       Illinois case law but also by federal case law relating to federal anti-discrimination statutes,
       including but not limited to Title VII of the Civil Rights Act of 1964 (42 U.S.C. § 2000e-
       2(a)(1) (2012)), and the anti-retaliation provisions of such federal statutes. See Zaderaka v.
       Illinois Human Rights Comm’n, 131 Ill. 2d 172, 178 (1989) (claims under the Act are to be
       evaluated in accordance with federal decisions interpreting federal anti-discrimination laws).

                                                    -9-
¶ 43       When considering a claim of retaliation under the Act, our courts have adopted the
       established standard set forth by the United States Supreme Court in McDonnell Douglas Corp.
       v. Green, 411 U.S. 792 (1973). See Terada v. Eli Lilly & Co., 2015 IL App (5th) 140170, ¶ 25;
       Hoffelt v. Department of Human Rights, 367 Ill. App. 3d 628, 634 (2006). Under this
       framework, a plaintiff can prove its case through either “direct” evidence or “the indirect
       method” of proof. Hoffelt, 367 Ill. App. 3d at 632-33. 2 For the indirect method, such is at issue
       in this case, the courts use the burden-shifting analysis articulated in McDonnell Douglas. See
       id. The plaintiff must first produce enough evidence to establish a prima facie case. To
       establish a prima facie case of retaliation, the plaintiffs here must demonstrate that (1) they
       were engaged in a protected activity, (2) the defendants committed a material adverse act
       against them, and (3) a causal nexus existed between the protected activity and the adverse act.
       Id. at 634. Once the plaintiff has met this burden, a presumption arises that, if not rebutted,
       could lead to a judgment in the plaintiff’s favor. See Texas Department of Community Affairs
       v. Burdine, 450 U.S. 248, 259-60 (1981). This presumption may be rebutted by the defendant
       articulating a legitimate, nondiscriminatory reason for its action. Id. at 257. Once such a reason
       is offered, the presumption drops from the case and the plaintiff “must have the opportunity to
       demonstrate that the proffered reason was not the true reason” for the defendant’s decision. Id.
       at 256.

¶ 44                                             Pretext
¶ 45       To avoid the entry of summary judgment, the plaintiff must present evidence raising an
       inference that the adverse action was motivated, at least in part, by an improper retaliatory
       motive. See Lau v. Abbott Laboratories, 2019 IL App (2d) 180456, ¶ 53 (applying the
       McDonnell Douglas outline to an employment discrimination claim). The plaintiff can do so
       by, among other things, pointing to evidence suggesting that the defendant’s proffered reason
       is pretextual and unworthy of credence. Burdine, 450 U.S. at 256. The Seventh Circuit has
       cautioned that courts considering whether a plaintiff has met its burden must not conduct
       overly narrow inquiries that distinguish direct from indirect evidence of discriminatory intent:
       “[e]vidence must be considered as a whole, rather than asking whether any particular [type or]
       piece of evidence proves the case by itself.” Ortiz v. Werner Enterprises, Inc., 834 F.3d 760,
       765 (7th Cir. 2016).
¶ 46       The issue of whether the defendant’s stated reason is a pretext is a question of fact. Lau,
       2019 IL App (2d) 180456, ¶ 53; Zaderaka, 131 Ill. 2d at 180. However, the issue of whether
       sufficient evidence of pretext was presented by the plaintiff is a question of law. See, e.g., Asset
       Recovery Contracting, LLC v. Walsh Construction Co. of Illinois, 2012 IL App (1st) 101226,
       ¶ 101 (observing that whether the evidence was sufficient to establish a claim for damages so

           2
            We observe that the Seventh Circuit recently cautioned courts to consider the evidence as a whole
       and “stop separating ‘direct’ from ‘indirect’ evidence and proceeding as if they were subject to different
       legal standards.” Ortiz v. Werner Enterprises, Inc., 834 F.3d 760, 765 (7th Cir. 2016). Regardless, the
       McDonnell Douglas method may still act to provide us with the appropriate framework from which to
       view these claims. See Lau v. Abbott Laboratories, 2019 IL App (2d) 180456, ¶ 41 (pointing out that
       “the McDonnell Douglas burden-shifting approach is not a requirement in employment discrimination
       claims”; rather, the approach is a means of organizing, presenting, and assessing circumstantial
       evidence in frequently recurring factual patterns found in discrimination cases; it is not the only way to
       assess circumstantial evidence of discrimination).

                                                      - 10 -
       as to survive a motion for summary judgment was a question of law). “ ‘Pretext involves more
       than just faulty reasoning or mistaken judgment on the part of the employer.’ [Citation.] Rather,
       a pretext is ‘a phony reason for some action.’ [Citation.] A plaintiff can raise a sufficient
       inference of pretext to survive summary judgment by showing that the [defendant’s] stated
       reason is implausible or contradictory.” Lau, 2019 IL App (2d) 180456, ¶ 55 (quoting
       Argyropoulos v. City of Alton, 539 F.3d 724, 736 (7th Cir. 2008), and Russell v. Acme-Evans
       Co., 51 F.3d 64, 68 (7th Cir. 1995), and citing Coleman v. Donahoe, 667 F.3d 835, 852 (7th
       Cir. 2012)). A plaintiff can establish pretext by demonstrating that (1) the articulated reason
       had no basis in fact, (2) the reason did not actually motivate the decision, or (3) the reason was
       insufficient to motivate the decision. See Sola v. Human Rights Comm’n, 316 Ill. App. 3d 528,
       537 (2000) (applying framework in an employment discrimination context).
¶ 47        Here, the parties do not dispute that plaintiffs set forth a prima facie case and that
       defendants set forth a legitimate nondiscriminatory basis for filing the chancery action. What
       is at issue is whether plaintiffs presented sufficient evidence of pretext to survive a motion for
       summary judgment. Plaintiffs maintain that the following is sufficient evidence of pretext:
       (1) prior to learning of the IDHR charge, Neuberger and Rose discussed providing plaintiffs
       with proper notice for the violation hearing, however, after the board learned of the IDHR
       charge, this plan was abandoned and the board members instead voted to file the chancery
       action without first affording plaintiffs the proper notice and a hearing; (2) Neuberger’s e-mail
       of May 4, 2017, demonstrated that he believed the IDHR charge put the board on the defensive
       and he felt the need to take the offensive by initiating litigation against plaintiffs; and
       (3) defendants’ lack of prosecution of the chancery action calls into question whether
       defendant’s decision to initiate litigation against plaintiffs was motivated by their desire to
       ensure that Unit 308 was in good repair and compliant with the association’s governing
       documents. Neuberger admitted that one of the factors in the filing of the lawsuit was the IDHR
       charge filed by defendant.
¶ 48        In response, defendants maintain that the chancery litigation was a continuation of the
       ongoing dispute between the parties and was, therefore, a legitimate nondiscriminatory adverse
       action. Defendants assert that the temporal proximity of the IDHR charge and the chancery
       action is not enough to establish pretext. Moreover, defendants contend that it is clear from the
       record that the association always intended to initiate litigation against the plaintiffs if they
       continued to fail to comply with the governing documents. Defendants point to the letters sent
       by their counsel, maintaining that these letters provided plaintiffs with warnings that if they
       failed to address the association’s issues, “the Association would have no other choice but to
       initiate litigation against them.” Defendants also note that the board meeting minutes of
       January 2017 regarding Unit 308 provide that “legal action will need to be taken if this is not
       remedied in the near future.” Defendants maintain that the decision to initiate litigation “was
       not a ‘cloak’ masking the Association’s true intentions, but, instead, was always the
       Association’s plan in the event the Plaintiffs continued to fail to comply with the Association’s
       governing documents.”
¶ 49        Viewing the evidence in light most favorable to the nonmoving party, in this case the
       plaintiffs, we conclude that there was sufficient evidence of pretext in the record to preclude
       the entry of summary judgment. After a thorough review of the record, we find there is enough
       evidence whereby the trier of fact could find that defendants’ legitimate nondiscriminatory
       reason for initiating the chancery action did not actually motivate that decision. See id. The


                                                   - 11 -
       deposition transcripts of the board members reveal that it was not until late April, at the earliest,
       that the board began contemplating the chancery litigation. It is clear from the record that the
       board first sent Thai an internal warning letter from the board about the excessive noise
       complaint in January 2017. Thereafter, when the condition of Unit 308 became an issue, the
       association’s legal counsel sent Thai a demand letter ordering him to clean the unit and allow
       the association to inspect it. The letter provided that if Thai failed to do so that fines could be
       collected against the unit and that it would be cleaned by the association. Then, at the April
       board meeting, the board members discussed fining Thai. Both Neuberger and Hoban testified
       in their depositions that fines were not a means of punishment but a way to bring Thai before
       the board for a discussion of the issues.
¶ 50        It is apparent from the deposition testimony that, at the time of the assessment of the fines
       against Unit 308 (April 11, 2017), the board members sought to engage Thai in a “neighborly
       conversation” in hopes of remedying the issue internally. This reason clearly contradicts
       defendants’ argument that they had been moving towards litigation against plaintiffs since
       January 2017. See Coleman, 667 F.3d at 852 (stating that, in the context of retaliatory
       discharge, a plaintiff can raise a sufficient inference of pretext to survive summary judgment
       by showing that the stated reason for discharge is implausible or contradictory). This
       contradiction is further apparent through Rose and Neuberger’s text message conversation
       wherein they contemplated what the board would do if Thai did not appear at the hearing. As
       they discussed, if he did not appear, they would notify him again and do it “the right way.”
       This, however, was never done, as the board learned of the IDHR charge the day after the April
       25 board meeting. See Joll v. Valparaiso Community Schools, 953 F.3d 923, 931 (7th Cir.
       2020) (a jury could find that a deviation from standard procedures supports a claim of pretext).
       The record thus demonstrates that instead of following through with their intent to bring Thai
       before the board to have a “neighborly conversation,” they began discussing what they could
       do in response to the IDHR charge. While Hoban believed it best to respond to the charge
       within the forum of the IDHR, Neuberger’s e-mails and deposition testimony indicate that he
       was more interested in going on the offensive. In fact, it was not until Neuberger’s May 4 e-
       mail that the record specifically addresses the board’s interest in filing the chancery litigation.
       As Neuberger testified at his deposition, his May 4 e-mail was to “gauge the support for taking
       actions against the Thais.” Even then, there was testimony that filing litigation against Unit
       308 was not unanimous. In addition, none of the board minutes or the recordings of board
       meetings indicate the board’s intent to litigate Unit 308’s various violations. It was not until
       May 9, 2017, that litigation against Unit 308 is formally discussed at a board meeting.
¶ 51        In sum, the evidence points to defendants seeking an amicable resolution to the issues with
       Unit 308 in a neighborly way up and until the IDHR charge was filed. Multiple board members
       testified that they viewed the fines levied against Unit 308 as a means to get plaintiffs to attend
       a board meeting where they could discuss the issues and come to a resolution. Based on the
       evidence presented, we find that there is enough evidence to create a genuine issue of material
       fact as to whether defendants’ legitimate nondiscriminatory basis for filing the chancery
       litigation was merely pretext. See Lau, 2019 IL App (2d) 180456, ¶ 56. This issue belongs
       before a trier of fact.
¶ 52        In rendering this determination, we have considered the arguments and evidence put forth
       by defendants. Regarding their claim that the attorney letters sent to plaintiffs demonstrated
       their intent to proceed with litigation, we disagree. Each of the three attorney letters end with


                                                    - 12 -
       a sentence encouraging plaintiffs to fully comply with the directions of the letter “in order to
       avoid further legal action by the Association.” At no point is it discussed in the letters what
       “further legal action” entails. Indeed, these letters only assert that potential fines could be
       incurred for plaintiffs’ noncompliance. Moreover, at the time these letters were sent, no fines
       had yet been issued against Unit 308.
¶ 53       Defendants also point to the board minutes of January 2017, wherein it is stated that “legal
       action will need to be taken if this is not remedied in the near future” as evidence of their intent
       to pursue the chancery litigation. Again, the term “legal action” is not explained or expounded
       upon in the board meeting minutes. In fact, no subsequent board meeting minutes reference
       any potential legal action against plaintiffs. As previously discussed, the record demonstrates
       that from January through April 2017, defendants were not contemplating filing a chancery
       action against plaintiffs. Multiple board members testified that they viewed the fines against
       Unit 308 as a means to begin a conversation with them. Their depositions further indicate a
       desire to resolve the dispute as neighbors and not as litigants. Even Neuberger testified, “The
       issuing of the fines was purely to get some kind of attention from them to, you know, come
       together as neighbors and fix the issues. That was always my intention.”
¶ 54       We thus conclude that the trial court erred when it granted summary judgment in
       defendants’ favor and therefore reverse the ruling and remand the matter to the trial court for
       further proceedings.

¶ 55                                       CONCLUSION
¶ 56      For the reasons stated above, we reverse the judgment of the circuit court of Cook County
       granting summary judgment in favor of defendants and remand the matter for further
       proceedings.

¶ 57      Reversed and remanded.




                                                    - 13 -